     MICHAEL D. LONG
 1   Attorney at Law
     California State Bar Number 149475
 2   901 H Street, Suite 301
     Sacramento, CA 95814
 3   Telephone: (916) 201-4188
     Facsimile: (916) 442-8299
 4   Email:       mike.long.law@msn.com
 5   Attorney for Defendant
     KELLY HUGHES
 6

 7                               UNITED STATES DISTRICT COURT

 8                  IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
                                                    )   Case No.: Cr.S-18-164 MCE
10   United States of America,                      )
                                                    )
11                  Plaintiff,                      )   ORDER TO FILE UNDER SEAL THE
                                                    )   MEDICAL EXHIBITS TO THE
12          vs.                                     )   COMPASSIONATE RELEASE MOTION
                                                    )
13   KELLY HUGHES,                                  )
                                                    )
14                  Defendant                       )
                                                    )
15

16
            IT IS HEREBY ORDERED that the Request to Seal Exhibits B, C, D, E, H, Q and R -
17
     Mr. Kelly Hughes’s Medical Records and BOP Rentry Plan– is GRANTED so that the medical
18
     information is not available on the public docket. The records are to be provided to the Court and
19
     opposing counsel. These documents shall remain under seal until further Order of the Court.
20
            IT IS SO ORDERED.
21
     Dated: April 27, 2021
22

23

24

25




                                                    -2-
